TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00793-CR


Charles Jerome Hutchinson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-10-900019, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM

		Appellant Charles Jerome Hutchinson filed his notice of appeal on November 9,
2011.  This Court notified appellant on February 23, 2012 that he had not paid or made arrangements
to pay for the reporter's record and that his appeal would be considered without the reporter's record
and his brief would be due March 26, 2012, if he did not respond to the notice.  To date, appellant's
brief has not been filed and appellant's retained counsel, Lance Hamm, did not respond to this
Court's notice.
 	The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal, whether he is indigent, and whether his retained counsel
has abandoned this appeal.  See Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate
findings and recommendations.  See id.  A record from this hearing, including copies of all findings
and orders and a transcription of the court reporter's notes, shall be forwarded to the clerk
of this Court for filing as a supplemental record no later than October 3, 2012.  See Tex. R. App.
P. 38.8(b)(3).


Before Chief Justice Jones, Justices Rose and Goodwin
Abated
Filed:   August 29, 2012
Do Not Publish